NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA Rider No. 11 To be attached to and form part of Investment Company Blanket Bond No. 6214349 in favor of SteelPath Fund Advisors, LLC. 1. In consideration of the additional premium of $200.00, it is hereby understood and agreed that Item 3 of the Declaration Page is deleted in its entirety and replaced with the following: Item 3. Limit of Liability – Subject to Section 9, 10, and 12 hereof: Limit of Liability Deductible Amount Insuring Agreement A - FIDELITY 0 Insuring Agreement B - AUDIT EXPENSE Insuring Agreement C - ON PREMISES Insuring Agreement D - IN TRANSIT Insuring Agreement E - FORGERY OR ALTERATION Insuring Agreement F - SECURITIES Insuring Agreement G - COUNTERFEIT CURRENCY Insuring Agreement H - STOP PAYMENT Insuring Agreement I - UNCOLLECTIBLE ITEMS OF DEPOSIT OPTIONAL COVERAGES ADDED BY RIDER: Insuring Agreement J - COMPUTER SYSTEMS Insuring Agreement K - UNAUTHORIZED SIGNATURES Insuring Agreement L - AUTOMATED PHONE SYSTEMS Insuring Agreement M - TELEFACSIMILE If “Not Covered” is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. 2. Nothing herein shall be held to vary, alter, waive or extend any of the terms, limitations, conditions or provisions of the attached bond other than as above stated. 3. This rider shall become effective as of 12:01 a.m. on 10/06/10 standard time as specified in the attached bond. By: Authorized Representative RESOLUTIONS The undersigned hereby certifies that he is the officers of the Trust of The SteelPath MLP Funds Trust (the "Trust") and that the Board of Trustees adopted the following resolutions at a meeting at which a quorum was present on January 25, 2010: WHEREAS, the Trustees of the Trust have reviewed the amount, type, form and coverage of Union Fire Insurance Company Policy No. 6214349 (the "Fidelity Bond"); and WHEREAS, the amount of coverage under the Fidelity Bond is $400,000, being greater than the minimum amount of bond required by Rule 17g-1 promulgated under the 1940 Act; THEREFORE, BE IT RESOLVED, that the amount, type, form and coverage of the Fidelity Bond as described above are reasonable and the Fidelity Bond is approved; and FURTHER RESOLVED, that the officers of the Trust is designated as the person who shall make the filings and give the notices required by paragraph (g) of Rule 17g-1; and Witness my hand this 25th day of January 2010. /s/ Gabriel Hammond Gabriel Hammond President A one year premium of $1,533 has been paid for the $400,000 bond for the period of March 19, 2010 through March 19, 2011. An additional premium of $623 has been paid for the $525,000 bond for the period April 29, 2010 through March 19, 2011. An additional premium of $374 has been paid for the $750,000 bond for the period June 7, 2010 through March 19, 2011. An additional premium of $200 has been paid for the $1,000,000 bond for the period October 6, 2010 through March 19, 2011.
